TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2014



                                       NO. 03-14-00018-CV


                                  Kristine M. Giliotti, Appellant

                                                  v.

                                    Steven P. Giliotti, Appellee




        APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the decree signed by the trial court on December 3, 2013. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.